 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Walter Dragoo,                                   No. CV-19-01988-SPL
10                  Plaintiff,                         ORDER
11    v.
12    Commissioner of Social Security
      Administration,
13
                    Defendant.
14
15          At issue is the Commissioner of Social Security (“Commissioner”)’s denial of
16   Plaintiff Walter Dragoo (“Plaintiff”)’s application for Title XVI Supplemental Security
17   Income under the Social Security Act (“Act”). Plaintiff filed a Complaint seeking judicial
18   review of the denial (Doc. 1), and the Court now considers Plaintiff’s Opening Brief (Doc.
19   14, “Pl. Br.”), the Commissioner’s Response (Doc. 15, “Def. Br.”), Plaintiff’s Reply (Doc.
20   16, “Reply”), and the Administrative Record (Doc. 11, “R.”). Because the Court finds legal
21   error in the decision, it reverses and remands for further administrative proceedings.
22   I.     BACKGROUND
23          Plaintiff filed his application on May 30, 2015, alleging disability beginning June
24   26, 2014. (R. at 16.) The Commissioner denied the application initially on September 3,
25   2015 and upon reconsideration on January 27, 2016. (Id.) Plaintiff requested a hearing
26   before an administrative law judge (“ALJ”) which was held on November 13, 2017. (Id.)
27   On May 10, 2018, the ALJ issued an unfavorable decision (R. at 16–28), which was upheld
28   by the Appeals Council on February 21, 2019 (R. at 1–4).
 1          The ALJ found Plaintiff had “severe” impairments of: “multilevel lumbar
 2   spondylosis; chronic multilevel cervical spondylosis with left c5-6 foraminal stenosis,
 3   without correlating left C6 radiculopathy; arthropathy; bilateral meralgia paresthetica;
 4   ischemic and coronary artery disease; cardiomyopathy; paroxysmal ventricular
 5   tachycardia; stent in right coronary artery; chronic pain syndrome; tinnitus; and migraine
 6   headaches.” (R. at 18.) The ALJ found Plaintiff had the residual functional capacity
 7   (“RFC”) to perform “light” work as defined in 20 C.F.R. § 416.967(b) except he that he
 8   could not work around “hazards”; could only “occasionally complete postural activities”;
 9   and could never “climb ladders, ropes, or scaffolds.” (R. at 21.) In formulating the RFC,
10   the ALJ gave “little” weight to Plaintiff’s treating cardiologist, Dr. John Michael Morgan,
11   M.D. (R. at 26.) The ALJ also did not “wholly accept[]” Plaintiff’s pain and symptom
12   testimony. (Id.) Based on this RFC and testimony by a vocational expert (“VE”), the ALJ
13   concluded Plaintiff could perform past work as an audiovisual technician repairer and was
14   therefore not “disabled.” (R. at 26, 72–73.)
15          Plaintiff alleges the ALJ erred by failing to: (1) provide legally sufficient reasons
16   for discrediting his own testimony, (2) provide legally sufficient reasons for rejecting his
17   treating cardiologist’s opinion, and (3) comply with HALLEX I-2-9-10.1 (Pl. Br. at 1.)
18   II.    LEGAL STANDARD
19          The Court has jurisdiction pursuant to 42 U.S.C. §§ 405(g), 1383(c)(3), which
20   provide that a reviewing court may affirm, modify, or reverse the decision of the
21   Commissioner, with or without remanding the cause for a rehearing. The Court only
22   reviews issues raised by the party challenging the decision. See Lewis v. Apfel, 236 F.3d
23   503, 517 n.13 (9th Cir. 2001). The Court sets aside the decision only when it is based on
24   legal error or not supported by substantial evidence. Trevizo v. Berryhill, 871 F.3d 664,
25   675 (9th Cir. 2017). “Substantial evidence” is more than a scintilla, but less than a
26   preponderance; it is relevant evidence that a reasonable mind might accept as adequate to
27
28   1
       HALLEX refers to the Social Security Administration’s Hearings, Appeals, and
     Litigation Manual. (Def. Br. at 12.)

                                                    -2-
 1   support a conclusion. Id.; see also Jamerson v. Chater, 112 F.3d 1064, 1067 (9th Cir.
 2   1997) (“[T]he key question is not whether there is substantial evidence that could support
 3   a finding of disability, but whether there is substantial evidence to support the
 4   Commissioner’s actual finding that claimant is not disabled.”). “Where evidence is
 5   susceptible to more than one rational interpretation, the ALJ’s decision should be upheld.”
 6   Trevizo, 871 F.3d at 674–75. The Court “must consider the entire record as a whole,
 7   weighing both the evidence that supports and the evidence that detracts from the
 8   Commissioner’s conclusion, and may not affirm simply by isolating a specific quantum of
 9   supporting evidence.” Id. at 675. The Court reviews “only the reasons provided by the ALJ
10   in the disability determination and may not affirm the ALJ on a ground upon which [she
11   or] he did not rely.” Id. The Court will not reverse for an error that is “inconsequential to
12   the ultimate nondisability determination” or where the ALJ’s “path may reasonably be
13   discerned, even if the [ALJ] explains [her] decision with less than ideal clarity.” Treichler
14   v. Comm’r of Soc. Sec., 775 F.3d 1090, 1099 (9th Cir. 2014) (citing Alaska Dept. of Envtl.
15   Conservation v. E.P.A., 540 U.S. 461, 497 (2004)).
16          To determine whether a claimant is “disabled” under the Act, the ALJ employs a
17   five-step sequential evaluation. The claimant bears the burden of proof at steps one through
18   four until it shifts to the ALJ at step five. Molina v. Astrue, 674 F.3d 1104, 1110 (9th Cir.
19   2012). In brief, the ALJ must determine whether the claimant: (1) is “doing substantial
20   gainful activity”; (2) has a “severe” medically determinable impairment or combination of
21   impairments that has lasted more than 12 months; (3) has an impairment that “meets or
22   equals” an impairment listed in appendix 1 of subpart P of 20 C.F.R. § 404; (4) can perform
23   “past relevant work” based on his or her RFC; and (5) “can make an adjustment to other
24   work” based on his or her RFC, age, education, and work experience. 20 C.F.R.
25   § 416.920(a)(4).
26   III.   ANALYSIS
27      A. The ALJ erred in discrediting Plaintiff’s testimony.
28          Plaintiff alleges the ALJ erred by failing to provide legally sufficient reasons for


                                                 -3-
 1   discredited his testimony. (Pl. Br. at 14–17.)
 2          “The ALJ is not ‘required to believe every allegation of disabling pain, or else
 3   disability benefits would be available for the asking, a result plainly contrary to 42 U.S.C.
 4   § 423(d)(5)(A).’” Molina, 674 F.3d at 1112 (quoting Fair v. Bowen, 885 F.2d 597, 603
 5   (9th Cir. 1989)); see 42 U.S.C. § 423(d)(5)(A) (“An individual’s statement as to pain or
 6   other symptoms shall not alone be conclusive evidence of disability.”). However, unless
 7   there is evidence of malingering, the ALJ may only discredit a claimant’s allegations for
 8   reasons that are “specific, clear and convincing.” Molina, F.3d at 1112. General findings
 9   are not sufficient. Holohan v. Massanari, 246 F.3d 1195, 1208 (9th Cir. 2001). Rather, “the
10   ALJ must specifically identify the testimony she or he finds not to be credible and must
11   explain what evidence undermines the testimony.” Id. “Although the ALJ's analysis need
12   not be extensive, the ALJ must provide some reasoning in order for [the Court] to
13   meaningfully determine whether the ALJ's conclusions were supported by substantial
14   evidence.” Treichler, 775 F.3d at 1099.
15          The ALJ may consider whether medical evidence supports a claimant’s allegations;
16   however, a lack of medical evidence cannot be the sole basis for discrediting a claimant.
17   Burch v. Barnhart, 400 F.3d 676, 681 (9th Cir. 2005). Additionally, “the ALJ may consider
18   inconsistencies either in the claimant’s testimony or between the testimony and the
19   claimant’s conduct” and “whether the claimant engages in daily activities inconsistent with
20   the alleged symptoms.” Molina, 674 F.3d at 1112. “[T]he ALJ may discredit a claimant’s
21   testimony when the claimant reports participation in everyday activities indicating
22   capacities that are transferable to a work setting.” Id. at 1113.
23          Here, the ALJ found that Plaintiff’s allegations concerning the severity of his
24   impairments could not be “wholly accepted.” (R. at 22.) Specifically, the ALJ found that:
25   (1) Plaintiff’s reported functionality was inconsistent with disability, (2) objective medical
26   evidence did not support the alleged severity, and (3) Plaintiff’s allegations were
27   inconsistent with the opinions of the state agency medical consultants. (R. at 23–25.) The
28   Court finds some of the reasons clear and convincing, but not all.


                                                  -4-
 1          1. Plaintiff’s daily activities do not undermine his allegations.
 2          The ALJ noted that Plaintiff alleged that congestive heart failure prohibits him from
 3   working. (R. at 24 (citing R. at 246–54).) As noted by the ALJ, Plaintiff reported “no
 4   difficulty dressing, bathing, caring for his hair, shaving, or eating.” (Id. (citing R. at 278–
 5   89).) Furthermore, Plaintiff “remains able to prepare at least simple meals, and [] his
 6   conditions have not diminished his ability to prepare food.” (Id. (citing R. at 278–89).)
 7   Moreover, the ALJ noted Plaintiff could drive a car, “a task implicating considerable
 8   physical functioning,” and could shop for clothes and groceries. (R. at 24–25.) The ALJ
 9   concluded that “[s]uch substantial capacities are inconsistent with the claimant’s
10   allegations that he cannot work.” (R. at 25.)
11          The Court does not agree. In order for the ALJ to discredit a claimant’s allegations
12   of disability based on the claimant’s daily activities, the activities must be transferable to
13   the work setting. See Molina, 674 F.3d at 1112. The Court does not find these activities to
14   be transferable to the work setting and therefore the ALJ erred here. See Reddick v. Chater,
15   157 F.3d 715, 722 (9th Cir. 1998) (noting that “disability claimants should not be penalized
16   for attempting to lead normal lives in the face of their limitations”); Cooper v. Bowen, 815
17   F.2d 561, 557 (9th Cir. 1987) (“Disability does not mean that a claimant must vegetate in
18   a dark room excluded from all forms of human and social activity.”) (internal quotations
19   and citation omitted).
20          2. A lack of supporting medical evidence suggests that Plaintiff’s symptoms
               are not as severe as alleged.
21
            In discussing the objective medical evidence, the ALJ cites and notes that multiple
22
     treatment notes indicate that Plaintiff ambulated normally, had normal balance, normal
23
     strength, undiminished coordination, unimpaired range of motion, unimpaired reflexes and
24
     sensation, and normal hearing. (R. at 23–24.) With regards to Plaintiff’s cardiological
25
     health, the ALJ found that his ejection fraction “has not been gravely outside normal
26
     limits,” noting that providers found his ejection fraction was at 40-45% in July 2015 and
27
     up to 45-50% in August 2017. (R. at 24.) Moreover, the ALJ noted that Plaintiff had normal
28
     heart rate and no significant aortic valve stenosis. (Id.) Thus, the objective evidence does

                                                  -5-
 1   not support debilitating symptoms.
 2          3. Plaintiff’s symptoms are inconsistent with medical opinions of the state
               agency medical consultants which suggests his symptoms are not as severe
 3
               as alleged.
 4          Given that these opinions are premised upon a review of the objective medical
 5   evidence, the Court finds that this reason is merely a reformulation of the second reason–
 6   inconsistency with objective medical evidence. The analysis is the same. See supra p. 5–6.
 7       B. The ALJ properly considered the medical opinions.
 8          Generally, opinions of treating sources are entitled to the greatest weight; opinions
 9   of examining, non-treating sources are entitled to lesser weight; and opinions of non-
10   examining, non-treating sources are entitled to the least weight.2 Garrison v. Colvin, 759
11   F.3d 995, 1012 (9th Cir. 2014). In assigning weight, the ALJ may consider whether the
12   source examined the claimant; the length, frequency, nature, and extent of the treatment
13   relationship (if any); the degree of support the opinion has, particularly from objective
14   medical evidence; the consistency of the opinion with the record as a whole; the source’s
15   specialization; and “other factors.” 20 C.F.R. §§ 416.927(c)(1)–(6); Trevizo, 871 F.3d at
16   675. An ALJ may reject any opinion that is “conclusory, brief, and unsupported by the
17   record as a whole or by objective medical findings.” Burrell v. Colvin, 775 F.3d 1133, 1140
18   (9th Cir. 2014); see 20 C.F.R. § 416.927(c)(3) (“The more a medical source presents
19   relevant evidence to support a medical opinion, particularly medical signs and laboratory
20   findings, the more weight we will give that medical opinion. The better an explanation a
21   source provides for a medical opinion, the more weight we will give that medical
22   opinion.”).
23          If the ALJ rejects (or gives lesser weight to) a controverted opinion of a treating or
24   examining source, the ALJ must provide “specific and legitimate” reasons supported by
25   substantial evidence. Garrison, 759 F.3d at 1012. An ALJ satisfies the “substantial
26
27   2
       A treating source’s opinion is given “controlling weight” when it is “well-supported” by
28   objective medical evidence and is “not inconsistent with other substantial evidence” in the
     record. 20 C.F.R. § 416.927(c)(2). This is not the case here.

                                                 -6-
 1   evidence” requirement by providing a “detailed and thorough summary of the facts and
 2   conflicting clinical evidence, stating [her] interpretation thereof, and making findings.” Id.
 3   “The opinions of non-treating or non-examining physicians may also serve as substantial
 4   evidence when the opinions are consistent with independent clinical findings or other
 5   evidence in the record.” Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir. 2002); see also
 6   20 C.F.R. § 416.927(c)(3) (stating that the weight given to a non-examining source depends
 7   on the degree to which the source provides supporting explanations for the opinion).
 8          1. The ALJ properly rejected opinions of Plaintiff’s treating cardiologist.
 9          Plaintiff alleges the ALJ erred by failing to provide legally sufficient reasons for
10   giving only “little” weight to opinions of his treating cardiologist, Dr. John Michael
11   Morgan, M.D. (Pl. Br. at 12–14, R. at 26, 1504–08.)
12          The ALJ gave “little” weight to Dr. Morgan’s opinions that Plaintiff could never lift
13   20 pounds, crouch, squat, or climb stairs.3 (R. at 26, 1506.) The ALJ reasoned that Dr.
14   Morgan did not “evidence consideration of the claimant’s whole medical evidence of
15   record in formulating these conclusions.” (Id.) Specifically, the ALJ found his conclusions
16   were “not consistent with the objective medical evidence of record, including notations of
17   the claimant ambulating normally [citing R. at 432, 761, 1011, 1104, 1132, 1512, 2263,
18   2343, 2411], and revealing substantially normal whole-body strength [citing R. at 432, 761,
19   799, 847, 1104–05, 1111, 1119, 1132, 1252].” (Id., see also R. at 23.) Moreover, the ALJ
20   found the opinions contained “little narrative explanation connecting his opinions with the
21   claimant’s objective documentation of record.” (Id.)
22          The Court finds these reasons are specific and legitimate. Substantial evidence
23   supports the ALJ’s finding that Dr. Morgan’s limitations are inconsistent with objective
24   medical evidence in the record. The above evidence referenced by the ALJ consists of
25   treatment notes from various providers from July 9, 2014 to August 28, 2017 in which
26
     3
       Although the ALJ gave Dr. Morgan’s opinion “little” weight, the ALJ did not completely
27
     ignore it. The ALJ restricted Plaintiff to “light” work, which involves lifting “no more than
28   20 pounds at a time.” 20 C.F.R. § 416.967(b). Moreover, the ALJ limited Plaintiff to
     “occasional” postural activities, but “never” climbing ladders, ropes, or scaffolds.

                                                 -7-
 1   providers frequently noted a “normal,” “non-antalgic,” “conventional,” or “stable” gait, as
 2   well as “normal,” “full,” or “5/5” strength in the extremities. (R. at 26, see also R. at 23.)
 3   Dr. Morgan’s notes, ironically, indicate the same, and even note that Plaintiff is “able to
 4   exercise.” 4 (R. at 1011, 1512.) Thus, the ALJ did not err in affording lesser weight to Dr.
 5   Morgan’s opinion on the basis that it was not consistent with the record as a whole. See 20
 6   C.F.R. § 416.927(c)(4); Burrell, 775 F.3d at 1140.
 7          Moreover, as a check-box form, the opinion indeed contains little explanation for
 8   the limitations and therefore the ALJ did not err in according it lesser weight on this basis.
 9   See 20 C.F.R. § 416.927(c)(3). While a medical opinion may not be disregarded simply
10   because it is a check-box form, it may be disregarded if it is unsupported by objective
11   medical evidence or by the record as a whole. Burrell, 775 F.3d at 1140. The error lies
12   where an ALJ fails to consider the opining physician’s treatment notes which may provide
13   support or explanation for the otherwise conclusory opinions. See id. Here, records from
14   Dr. Morgan likewise do not contain any explanation for the opined-to limitations. (R. at
15   999–1075, 1504–13.) Although the records contain diagnoses, clinical findings and
16   impressions, and programs for Plaintiff’s pacemaker, at no point do they shed any light on
17   how the documented conditions translate to specific functional deficiencies. While Dr.
18   Morgan’s records establish Plaintiff’s extensive cardiological history, they do not provide
19   support for the limitations in Dr. Morgan’s assessment. Thus, the ALJ did not err in
20   rejecting Dr. Morgan’s opinions for lack of detailed explanation or support. See 20 C.F.R.
21   § 416.927(c)(3); Burrell, 775 F.3d at 1140; Molina, 674 F.3d at 1111 (stating that an ALJ
22   may reject check-box assessments that lack explanation of the bases of their conclusions).
23          2.   The ALJ did not err in giving “great” weight to non-examining, non-
                 treating state agency physicians.
24
            Relatedly, Plaintiff alleges the ALJ erred by giving “great” weight to the state
25
     agency reviewing physicians who “were not specialists based on findings of normal
26
     balance and coordination.” (Pl. Br. at 14.)
27
     4
28    Another treating provider had recommended low to moderate intensity exercise, stating,
     “[T]here is never a reason why you should not walk!!” (R. at 1489.)

                                                   -8-
 1          The ALJ gave “great” weight to the state agency medical consultants who reviewed
 2   Plaintiff’s medical evidence. (R. at 25.) In doing so, the ALJ found that they “evidenced a
 3   thorough knowledge of the claimant’s longitudinal medical evidence of record, and
 4   translated that information using Social Security’s terms and standards.” (Id.) Moreover,
 5   the ALJ found these sources “explained their conclusions, allowing the undersigned to
 6   consider the validity of [their opinions], which were also “temporally relevant to the period
 7   in issue.” (Id.) Lastly, the ALJ found their opinions “generally accord with the objective
 8   medical evidence of record, especially records of the claimant revealing intact balance
 9   [citing various records], and undiminished coordination [citing various records].”
10          The Court finds no error. Based on their consistency with the objective medical
11   evidence, as found by the ALJ, these opinions constitute substantial evidence on which the
12   ALJ could properly base her decision. See Thomas, 278 F.3d 957. Moreover, the ALJ did
13   not err in affording the opinions “great” weight based on their support from objective
14   medical evidence, their explanations for the limitations, and the fact that the other medical
15   opinions were properly given lesser weight. See 20 C.F.R. §§ 416.927(c)(3), 416.927(c)(6)
16   (stating that the ALJ may consider “the amount of understanding of our disability
17   programs” a medical source has).
18       C. The Court does not review allegations of noncompliance with HALLEX and
            Plaintiff’s due process rights were not violated.
19
            At the hearing, Plaintiff moved to reopen his prior application.5 (R. at 40.) In the
20
     decision, the ALJ denied the motion, finding “no reason” to reopen the prior application.
21
     (R. at 16.) Plaintiff alleges the ALJ erred by failing to include “supporting rationale” for
22
     the decision to not reopen the prior application in violation of HALLEX I-2-9-10(A). (Pl.
23
     Br. at 12.) Plaintiff further alleges this failure violated his due process rights, citing Dexter
24
     v. Colvin, 731 F.3d 977, 981 (9th Cir. 2013). (Reply at 1–2.)
25
            The Court rejects both arguments and finds no error. First and foremost, “HALLEX
26
     does not have the force and effect of law[; therefore,] it is not binding on the Commissioner
27
     5
28    The prior application was filed on July 31, 2014 and alleged disability as of June 26,
     2014. (R. at 78.) According to Plaintiff, this is when he had a heart attack. (R. at 40.)

                                                   -9-
 1   and [the Court] will not review allegations of noncompliance with the manual.” Moore v.
 2   Apfel, 216 F.3d 864, 869 (9th Cir. 2000). Thus, whether the ALJ complied with HALLEX
 3   I-2-9-10(A) or any other provision in HALLEX is irrelevant, and the Court need not engage
 4   in any further analysis of any alleged noncompliance with HALLEX.6
 5          Second, the Court finds no due process violation. In Dexter, the Court of Appeals
 6   held that the ALJ’s complete failure to address two of the claimant’s “facially legitimate”
 7   reasons for filing an untimely request for a hearing violated the claimant’s due process
 8   rights. 731 F.3d at 980–92. Here, the ALJ did not fail to address the motion, nor did the
 9   ALJ fail to address any proffered reasons because Plaintiff proffered none. Rather, the ALJ
10   attempted to develop the record as it concerned the prior application.7 (R. at 40.) Plaintiff
11   apparently acquiesced and made no additional motions or articulated any reason for why
12   the prior application should be reopened.8 (Id.) Thus, the Court does not find any violation
13   of Plaintiff’s due process rights.
14   IV.    REMEDY
15          The credit-as-true rule requires a court to remand for calculation and award of
16   benefits rather than a remand for further proceedings when: “(1) the record has been fully
17   developed and further administrative proceedings would serve no useful purpose; (2) the
18   ALJ has failed to provide legally sufficient reasons for rejecting evidence, whether
19   claimant testimony or medical opinion; and (3) if the improperly discredited evidence were
20   credited as true, the ALJ would be required to find the claimant disabled on remand.”
21   Garrison, 759 F.3d at 1020. However, “even [if] all conditions of the credit-as-true rule
22   are satisfied,” a court may remand for further proceedings if “an evaluation of the record
23
24   6
       Plaintiff also alleged a violation of HALLEX I-2-9-30. (Reply at 2.)
25
     7
       In response to the motion, the ALJ stated, “Let me see if we’re able to have any sense as
     to what the prior application was asserting in terms of impairments?” (R. at 40.)
26   8
       In response to the ALJ, Plaintiff’s attorney stated, “Well, Your Honor, the claimant had
     a heart attack in June of 2014, so that’s the onset date of disability, and it’s the onset of
27
     disability in the previous application. And I believe most of the medical records are in the
28   file going back to that date. So, I would think the only thing we’re actually missing is going
     to be DDS’s take on the case.” (R. at 40.)

                                                 - 10 -
 1   as a whole creates serious doubt that a claimant is, in fact, disabled.” Id. at 1021.
 2          Here, the ALJ improperly rejected Plaintiff’s testimony, which, taken as true, would
 3   establish disability. Moreover, the record is fully developed and there are no outstanding
 4   issues to be resolved. Thus, all conditions of the credit-as-true rule are satisfied. Having
 5   evaluated the record as a whole, however, the Court finds there is “serious doubt” that
 6   Plaintiff is actually disabled. Specifically, records from Plaintiff’s primary care providers
 7   at High Country Family Care raises questions as to Plaintiff’s motives for seeking benefits.
 8   An employee noted in Plaintiff’s chart that Plaintiff “is trying to get disability since he[’]s
 9   a caretaker for his mom.” (R. at 1479.) Tara Gann, FNP, Plaintiff’s primary care provider,
10   replied, “If he is disabled then how is he going to be caretaker for his mother?”       9
                                                                                                 (Id.)
11   Moreover, in his medical opinion, Dr. Morgan was unable to definitively state that Plaintiff
12   was not a malingerer. (R. at 1504.) Instead, he stated he did not know and deferred to
13   “others.” (Id.)
14          IT IS THEREFORE ORDERED reversing the decision of the Commissioner of
15   Social Security and remanding for further proceedings consistent with this Order.
16          IT IS FURTHER ORDERED that the Clerk of Court shall enter judgment
17   accordingly and terminate this case.
18          Dated this 3rd day of February, 2020.
19
20
21                                                        Honorable Steven P. Logan
                                                          United States District Judge
22
23
24
25   9
       Ms. Gann also rendered a medical opinion. (R. at 1514–18.) Ms. Gann’s limitations were
26   less restrictive than Dr. Morgan’s. She opined Plaintiff could “frequently” lift up to 10
     pounds, “occasionally” lift 10 pounds, and “rarely” lift up to 50 pounds. (R. at 1516.)
27
     Moreover, she opined that he could “occasionally” twist and stoop, “rarely” crouch, squat,
28   and climb stairs, and “never” climb ladders.” (Id.) However, the ALJ gave her opinion
     “little” weight, which Plaintiff does not dispute. (R. at 26.)

                                                 - 11 -
